DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/22/20.
Claims 1-11 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/30/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1-9 and 11 because these claim(s) are drawn to a functionality comprising unit which use a generic placeholder, “unit” coupled with a functional 

However, a review of the specification paragraph [0058] and FIG. 8 shows corresponding structure.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

2164.08(a) Single Means Claim: A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held non-enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1).

Regarding to claim 1, 10 and 11:

[Claim 1] Kroon teach an information processing apparatus comprising a control unit that performs distance control to increase a distance between a viewpoint of the user and a border region in the virtual space while an operation of the user coming closer toward the border region is being inputted, the border region being fixed at a specific position in the virtual space; (Kroon [0104] if the reference view vector is set as a border view vector indicating a border between an area (e.g. viewing angle) for which the 3D image data includes sufficient data and an area (e.g. viewing angle) for which the 3D image data does on include sufficient data, the modifier 111 may be arranged to generate the reference view vector by biasing the target view vector away from the reference view vector (specifically increasing the distance between the rendering view vector and the reference view vector compared to the distance between the target view vector and the reference view vector for at least some values of the target view vector))

Kroon do not explicitly teach and tracks a motion of a user to present an image of a virtual space to the user.

However Tamaok teach and tracks a motion of a user to present an image of a virtual space to the user. (Tamaoki [0134] the virtual camera control section 118 changes the point-of-view position and/or the line-of-sight direction of the  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Tamaok in video/camera technology. One would be motivated to do so, to incorporate the tracks a motion of a user to present an image of a virtual space to the user. This functionality will improve user experience.

Regarding to claim 5:

[Claim 5] Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein, while performing the distance control, the control unit adds a space transforming effect to generate the image.

However Tamaok teach wherein, while performing the distance control, the control unit adds a space transforming effect to generate the image. (Tamaoki [0098] a 

Regarding to claim 9:

[Claim 9] Kroon teach the information processing apparatus according to claim 1, wherein the control unit recognizes a position and a posture of the user as the motion of the user, and generates a free viewpoint image as the image of the virtual space, the free viewpoint image being based on the position and the posture of the user. (Kroon [0117] a guided or controlled experience can be provided. E.g. the content provider may provide a narrative experience with the movement of the user through the scene being controlled but with the user being free to look around from the given position. However, the nominal viewpoint data may provide a recommended position and view orientation as a function of time. A virtual reality application may in the absence of any conflicting instructions being received from the local user proceed to 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1), further in view of Niinuma (U.S. Pub. No. 20170153713 A1).

Regarding to claim 2:

[Claim 2] Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the control unit stops the control to increase the distance in a case where inputting the operation of coming closer toward the border region is finished.

However Niinuma teach wherein the control unit stops the control to increase the distance in a case where inputting the operation of coming closer toward the border region is finished. (Niinuma [0097] if the determination unit 120 determines that the distance between the object and the distance image sensor 50 is not less than a threshold (step S405, No), the display control unit 140 stops moving the viewpoint position (step S406))



Regarding to claim 3:

[Claim 3] the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the control unit starts the control to increase the distance in a case where the viewpoint of the user comes within a certain distance from the border region.

However Niinuma teach wherein the control unit starts the control to increase the distance in a case where the viewpoint of the user comes within a certain 
distance from the border region. (Niinuma [0097] if the determination unit 120 determines that the distance between the object and the distance image sensor 50 is not less than a threshold (step S405, No), the display control unit 140 stops moving the viewpoint position (step S406))

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1), further in view of Ebersole (U.S. Pub. No. 20070132785 A1).

Regarding to claim 4:

[Claim 4] Kroon teach the information processing apparatus according to claim 1, wherein, while performing the distance control, (Kroon [0104]) 

Kroon do not explicitly teach the control unit adds a bounce effect to generate the image.

However Ebersole teach the control unit adds a bounce effect to generate the image. (Ebersole [0086] FIG. 20 shows the bounce effect of the virtual red slime off of a real surface, thus showing how the computer-generated slime interacts with both virtual space and real world objects)

The motivation for combining Kroon and Tamaok as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Tamaok and Ebersole in video/camera technology. One would be motivated to do so, to incorporate the control unit adds a bounce effect to generate the image. This functionality will improve user experience.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Tamaoki (U.S. Pub. No. 20190244416 A1), further in view of Baek (U.S. Pub. No. 20180204375 A1).

Regarding to claim 8:

[Claim 8] Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the control unit adds an effect of lowering visual recognizability to generate the image in a case where the viewpoint of the user comes within a certain distance from the border region.

However Baek teach wherein the control unit adds an effect of lowering visual recognizability to generate the image in a case where the viewpoint of the user comes within a certain distance from the border region. (Baek [0128] infrared light, particularly an infrared laser, has high coherency, and thus may allow the reference points R to be projected onto the wall W or the ceiling C without being distorted while traveling a long distance. In addition, since infrared light is invisible, the projected reference points R may not degrade the appearance of the indoor space or interfere with other activities in the indoor space. For these reasons, the reference points R may be formed by infrared light. Depending on such reference points R, the smart device 100 may measure change in position thereof and track the motion thereof based on such measurement, as described later. Therefore, considering this function, the 

The motivation for combining Kroon and Tamaok as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Tamaok and Baek in video/camera technology. One would be motivated to do so, to incorporate the control unit adds an effect of lowering visual recognizability to generate the image in a case where the viewpoint of the user comes within a certain distance from the border region. This functionality will improve efficiency.

Allowable subject matter

Regarding to claim 6-7:

Claims 6-7 has 112 (a) rejection and are not been rejected under 103 rejection. Claim 6-7 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after addressing 112 (a) rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.